MEMORANDUM **
Roger Raymond Gonzalez appeals from the sentence imposed upon revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Gonzalez contends that the sentence imposed upon revocation of supervised release is unreasonable. We conclude that the district court did take into account the appropriate sentencing factors and that the ultimate sentence imposed is not unreasonable. See Gall v. United States, — U.S.-, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007); United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied, — U.S. -, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.